Citation Nr: 0724069	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  05-31 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder, including a rotator cuff injury.

2.  Entitlement to a disability rating in excess of 20 
percent for spondylosis and facet arthropathy L5-S1.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active service from June 1968 until June 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.  

In various correspondence, the veteran has alleged that he 
has disorders of the left hip and left leg, as well as 
disabilities characterized by bowel and bladder incontinence.  
These matters have not been adjudicated, and are accordingly 
REFERRED to the RO for appropriate actions.


FINDINGS OF FACT

1.  The veteran's left shoulder disorder, including a rotator 
cuff injury, was not incurred in or aggravated by active 
military service.  

2.  The veteran's spondylosis and facet arthropathy L5-S1 is 
manifested by forward flexion of the thoracolumbar spine of 
50 degrees with pain, lateral flexion bilaterally of 20 
degrees with pain, and rotation of 20 degrees bilaterally 
with pain.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a left shoulder disorder, including a rotator cuff injury 
are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).

2.  The criteria for an evaluation of 40 percent for 
spondylosis and facet arthropathy L5-S1 have been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.123, 4.71a, Diagnostic Codes 5299-
5237 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006). The notification obligations in 
this case were accomplished by way of letters from the RO to 
the veteran dated in September and October of 2004. 

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that an effective date for the award of 
benefits will be assigned if a higher evaluation is awarded. 
Although the RO did not advise the veteran of such 
information, because the claim for an increased evaluation 
rating for the back disorder is being granted, the RO will, 
upon issuance of this decision, assign an effective date for 
the increased rating. Since this decision affirms the RO's 
denial of service connection for the veteran's left shoulder 
disorder, the veteran is not prejudiced in regards to that 
claim. Proceeding with this matter in its procedural posture 
would not therefore prejudice the veteran.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case. The 
veteran and his representative have not made the RO or the 
Board aware of any supporting information not in the record 
of evidence that needs to be obtained in order to fairly 
decide this appeal. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).


Service Connection Claim

The veteran seeks service connection for a left shoulder 
disorder, including a rotator cuff injury. Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred an injury, or had a preexisting injury 
aggravated, in the line of duty of his active service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). That an injury or 
event occurred in service alone is not enough. There must be 
chronic disability resulting from that injury or event. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b). 

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury was 
incurred or aggravated during service, and (3) medical 
evidence of a nexus between the current disability and the 
in-service injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995). 

A secondary service connection can be granted when a 
disability is the proximate result of or due to a service-
connected injury. 38 C.F.R. § 3.310(a). See Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. 
App. 183, 187 (1993). Additionally, the aggravation of a non-
service-connected condition by a service-connected condition 
is also compensable under 38 C.F.R. § 3.310(a). Allen v. 
Brown, 7 Vet. App. 439, 448 (en banc). Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused by or 
aggravated by a service connected disability. Id.


The evidence indicates that the veteran is diagnosed with a 
rotator cuff tear, as indicated in the veteran's July 2005 VA 
Magnetic Resonance Imaging Test (MRI). Therefore, the 
remaining questions are if the evidence supports a finding 
that the veteran's disability was incurred coincident with 
his time in service, if a nexus exists between the current 
disability and any incident during service, and if the 
veteran's current disorder was caused by or aggravated by his 
service-connected disability.

As an initial matter, although the veteran has asserted the 
left shoulder disorder was caused by a service-connected back 
disability, (i.e., secondary service connection), the Board 
has examined the record with a view towards ascertaining 
whether there is any basis upon which a grant of direct 
service connection may be considered.  Schroeder v. West, 212 
F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (Both for the general proposition that 
in claims involving presumptive service connection, the Board 
must also examine the evidence of record to ascertain if 
there is any other basis upon which to develop or grant the 
claim, including direct service connection) see Bingham v. 
Principi, 421 F.3d 1346 (Fed.Cir. 2005); Roebuck v. 
Nicholson, 20 Vet. App. 307, 312-313 (2006).        
However, the veteran's service medical records are devoid of 
any notation of left shoulder diagnoses, symptoms or 
complaints.  

The veteran's VA outpatient treatment records indicate he has 
been treated by VA examiners for bilateral shoulder pain and 
has been prescribed multiple pain medications that offered 
varying pain relief. An August 2004 VA history and physical 
show the veteran's shoulder difficulties to be consistent 
with a rotator cuff injury, such as rotator cuff tendonitis. 
The VA examiner also indicated there was no history of trauma 
or injury suggesting glenohumeral osteoarthritis.   

A February 2005 VA examination found mild acromioclavicular 
osteoarthropathy bilaterally, with an otherwise unremarkable 
bilateral shoulder series. VA subsequently provided the 
veteran a left shoulder MRI in July 2005, which found a tear 
of the supraspinatus tendon, an elongated coracoid that may 
be suggestive of subcoracoid impingement, tear of the deep 
fibers of the subscapularis with biceps tendonopathy, and 
acromioclavicular osteoarthritis. The report showed no 
evidence of muscular atrophy or edema.

Although the veteran clearly has a left shoulder disorder, 
including a rotator cuff injury, no medical opinions are in 
evidence to support his claim that it was caused by any in-
service activities or his service-connected back disability. 
The veteran indicated during his March 2006 hearing before 
the BVA that no VA examiner would provide him a medical nexus 
opinion and that according to VA medical center all the 
medical evidence pertinent to the veteran's claim was 
available for RO review.  No VA examiner medical nexus 
opinions supporting the veteran's claim are in evidence.  
Additionally, the veteran admitted during his hearing that 
his VA examiner never told him his back disability was 
related to his shoulder disorder, but rather broadly stated 
that his neck, back, shoulders and legs were interconnected.  

The only evidence provided towards establishing a medical 
nexus between the veteran's service or his service-connected 
back disability and his shoulder disorder is his belief of a 
connection.  Although the veteran can provide testimony as to 
his own experiences and observations, the factual question of 
if the veteran's shoulder disorder can be attributed to his 
in-service experiences and injuries is a medical question, 
requiring a medical expert. 

The veteran is not competent to render such an opinion. 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992). 38 C.F.R. 
§ 3.159. The veteran does not have the requisite special 
medical knowledge necessary for such opinion evidence. 
"Competent medical evidence" is evidence that is provided 
by a person qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions. 38 C.F.R. § 3.159(a).

The evidentiary gap between the veteran's service discharge 
and his first record of left shoulder pain decades later, 
when considered in conjunction with the lack of any medical 
nexus evidence to connect his shoulder pain to his time in 
service or his service-connected back disability tends to 
disprove the veteran's claim of service connection. See 
Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub nom, 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that evidence can be used to prove or disprove a 
disputed issue).

When the weight of evidence supports a claim or an 
approximate balance between positive and negative evidence 
regarding a material issue, the veteran shall prevail or have 
the benefit of the doubt on that issue. Ashley v. Brown, 6 
Vet. App. 52, 59 (1993). 38 U.S.C. 5107(b); 38 C.F.R. § 
3.102. As the evidence in this claim is not in equipoise or 
in support of the veteran's claim, the benefit of the doubt 
rule does not apply. Gilbert v. Derwinski, 1 Vet.App. 49, 58 
(1991). Based on the evidence of record, the veteran's left 
shoulder disorder, including a rotator cuff injury, is not 
found to be either directly service connected or service-
connected as secondary to the veteran's back disability. 

Increased Rating Evaluation

The veteran was initially granted a 10 percent disability 
rating in January 1971, for a back condition, probably 
Schermann's disease or juvenile epiphysitis, under Diagnostic 
Code 5299-5295, which was raised to 20 percent disabling in a 
November 2001 rating decision. A March 2005 rating decision 
recharacterized the veteran's disability to spondylosis and 
facet arthropathy L5-S1, evaluated it under Diagnostic Code 
5299-5237, and continued the 20 percent disability 
evaluation. The veteran essentially contends that his pain 
has worsened and spread and that the 20 percent evaluation 
does not accurately reflect the severity of the disorder.

Having carefully considered the appellant's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and the claim will be granted on this 
basis. 38 U.S.C.A. 
§ 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) 
(Observing that under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life. Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1. Separate Diagnostic Codes identify 
the various disabilities and the criteria for specific 
ratings. If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the veteran. 38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern. Francisco v. Brown, 
7 Vet. App. 55 (1994). Additionally, in evaluating 
disabilities of the musculoskeletal system, it is necessary 
to consider, along with the schedular criteria, functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement and weakness. 38 C.F.R. §§ 4.44, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant on motion. Disability of the musculoskeletal system 
is the inability to perform normal working movement with 
normal excursion, strength, speed, coordination, and 
endurance. Weakness is considered as important as limitation 
of motion. Furthermore, if a part becomes painful on use, it 
must be regarded as seriously disabled. A little used part of 
the musculoskeletal system may be expected to show evidence 
of disuse, such as through atrophy. 38 C.F.R. § 4.40.

Pain experienced by the claimant, with increasing levels of 
pain, concomitantly increasing degrees of muscle spasm, 
weakness, atrophy, inability to function, and the like 
expected can also be considered when rating. 38 C.F.R. §§ 
4.40, 4.45, 4.59. 

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into factors such as whether there is limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse. 
Instability of station, disturbance of locomotion, 
interference with sitting, standing, and weight-bearing are 
also related considerations. 38 C.F.R. §§ 4.45, 4.59.

The veteran currently has a 20 percent disability evaluation 
for spondylosis and facet arthropathy, which was deemed 
analogous to a lumbosacral or cervical strain, under 
Diagnostic Code 5337. 

Under Diagnostic Code 5237, the criteria for a lumbosacral or 
cervical strain is studied with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease. A note following the schedular criteria indicates 
that, for VA compensation purposes, normal forward flexion of 
the thoracolumbar spine is from 0 to 90 degrees, extension 
from 0 to 30 degrees, left and right lateral flexion from 0 
to 30 degrees, and left and right lateral rotation from 0 to 
30 degrees. C.F.R. § 4.71a, Diagnostic Code 5237.

A 30 percent evaluation is assigned for forward flexion of 
the cervical spine to 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine. A 40 percent rating 
requires evidence of unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine to 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine. A 50 percent evaluation will be 
assigned with evidence of unfavorable ankylosis of the entire 
thoracolumbar spine. A 100 percent rating requires evidence 
of unfavorable ankylosis of the entire spine.  C.F.R. § 
4.71a, Diagnostic Code 5237.

The veteran's private medical records and VA outpatient 
treatment records show a long history of the veteran having 
back pain, dating from prior to his time in service.

An August 2004 VA outpatient treatment record showed the 
veteran to have constant back pain over the years, which 
increased in severity while he was driving. The VA examiner 
found a spinal curvature of normal appearance, no paraspinous 
pain to palpation, and the veteran able to walk on his heels 
and toes. Straight leg raises were negative bilaterally, but 
the veteran had to occasional get up from a seated position 
to relieve back discomfort. 

A VA examination was provided to the veteran in October 2004. 
The VA examiner found the veteran to complain of back pain, 
which was aggravated by prolonged sitting, standing, walking 
over four city blocks, and lifting over twenty pounds and 
limited him functionally at both home and work, though he 
could drive his car unassisted without difficulty.   

The October 2004 VA examination also found the veteran to 
have forward flexion of 50 degrees, which caused mid and low 
lumbar spinal pain, without any palpable paraspinous spasm. 
Backward extension at 20 degrees, lateral flexion bilaterally 
at 20 degrees, and rotation bilaterally at 20 degrees was 
found with similar findings. Repetitive flexion and extension 
of the thoracolumbar spine caused no pain increase, no 
fatigue, no weakness, and no lack of endurance or change in 
range of motion.

The October 2004 VA examiner determined that the veteran had 
chronic, constant upper and low back strain syndrome, with 
reduced range of motion, and recurrent S1 radicular pain down 
the left lower extremity. The examiner also found X-ray 
evidence of multi-level spondylosis and severe facette 
arthropathy at L5-S1. 

A VA lumbar spine MRI from March 2005 found multilevel 
degenerative changes, mild central canal stenosis, bilateral 
neural foraminal encroachment and broad-based disc bulging. 
An October 2005 VA neurosurgery consult determined that the 
veteran had neck pain with lower extremity myelopathies, 
which were not explained by the veteran's cervical MRI. A 
January 2006 VA EMG consult found the veteran to have normal 
sensory and motor response amplitudes. The examiner found 
there to be no clear electrodiagnostic evidence of left 
lumbosacral radiculopathy or distal polyneuropathy.

Applying the criteria of Diagnostic Code 5237 to the evidence 
of record does not approximate a higher evaluation of the 
veteran's disability. According to the veteran's October 2004 
VA examination, the veteran's forward flexion of the 
thoracolumbar spine was greater than the 30 degree or less 
necessary for a 40 percent evaluation. Additionally, neither 
a 50 percent nor a 100 percent evaluation can be granted, as 
there is no medical evidence of ankylosis of the spine. 
C.F.R. § 4.71a, Diagnostic Code 5237.

Additionally, there is no evidence that warrants referral of 
the veteran's claims for extraschedular consideration. There 
is no evidence of marked interference with employment, 
frequent periods of hospitalization, or any other factor that 
would render inappropriate the application of regular rating 
standards with regard to the veteran's back disability. 
Treatment has been very limited, the veteran is not shown to 
have been hospitalized due to his back disability, and he 
continues to work as a truck driver. Accordingly, the claim 
will not be referred for extraschedular consideration. See 38 
C.F.R. § 3.321(b)(1).

However, it is necessary to consider, along with the 
schedular criteria, functional loss due to flareups of pain, 
fatigability, incoordination, pain on movement and weakness. 
38 C.F.R. §§ 4.44, 4.45; DeLuca at 206-7. The record contains 
ample medical evidence that the veteran has been found to 
have chronic back pain. Additionally, the veteran has 
reported that his back pain has interfered with his job 
performance and his ability to perform certain activities at 
home. The veteran will be given the benefit of the doubt on 
the nature of his pain and the extent of its infringement on 
his life. The Board finds that there is evidence of 
functional impairment as a result of pain on movement, and 
deems the symptoms of the veteran's disability, including his 
pain, to approximate symptoms warranting a 40 percent rating.  

When the weight of the evidence supports a claim or an 
approximate balance between positive and negative evidence 
regarding a material issue, the veteran shall prevail or have 
the benefit of the doubt on that issue. Ashley v. Brown, 6 
Vet. App. 52, 59 (1993). 38 U.S.C. 5107(b); 38 C.F.R. § 
3.102. As the evidence of record is at least at an 
approximate balance, the benefit of the doubt rule applies. 
Gilbert v. Derwinski, 1 Vet.App. 49, 58 (1991). Therefore, a 
grant of a 40 percent evaluation for the veteran's back 
disability shall be granted. 



ORDER

1.  Entitlement to service connection for a left shoulder 
disorder, including a rotator cuff injury, is denied.

2.  Subject to the provisions governing the award of monetary 
benefits, a 40 percent evaluation for spondylosis and facet 
arthropathy L5-S1 is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


